91 F.3d 157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellant,v.Stephen M. WILSON, Defendant-Appellee.
No. 95-10083.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 12, 1996.Submission Deferred Feb. 13, 1996.Decided July 19, 1996.

Before:  CANBY and KLEINFELD, Circuit Judges, and COLLINS, District Judge.*
MEMORANDUM**
The United States appeals the dismissal of four drug offense indictments under 21 U.S.C. §§ 846, 843(b).  The District Court, Northern District of California, dismissed the indictments as violative of the Double Jeopardy Clause under  United States v. $405,089.23, 33 F.3d 1210 (9th Cir.1994), amended on denial of rehearing, 56 F.3d 41 (9th Cir.1995), cert. granted sub nom.  United States v. Ursery, 64 U.S.L.W. 3477, 3484 (Jan. 12, 1996).
Prior to Wilson's indictment, the United States had forfeited property under 21 U.S.C. § 881.  The district court held that this forfeiture barred subsequent prosecution, under our decision in  $405,089.23.
The Supreme Court granted certiorari in  $405,089.23, and we deferred submission until the Court handed down its decision.  Our decision has now been reversed, in  United States v. Ursery.   By separate order, we have resubmitted this case.
Ursery holds that "in rem civil forfeitures are neither 'punishment' nor criminal for purposes of the Double Jeopardy Clause."   United States v. Ursery, 116 S.Ct. 2135 (June 24, 1996).  Based on Ursery, the district court's dismissal of counts seven through ten of the indictment is REVERSED, and the case is REMANDED.



*
 The Honorable Audrey B. Collins, United States District Judge for the Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3